In an action by the purchaser for the specific performance of a contract to purchase and sell real property, judgment entered on the decision- of an Official Referee in favor of defendants, after trial, reversed on the law and the facts, with costs, and the plaintiff’s motion for judgment, as prayed for in the complaint, granted, with costs. Each of plaintiff’s proposed findings and conclusions, whether or not found and allowed by the Official Referee, is found and approved by this court. The findings and conclusions in the decision of the Official Referee are adjusted as follows. Finding No. 2 is reversed and not made. Finding No. 6 is modified by striking out the words, “nor perform any act.” Findings Nos. 7, 8, and 9 are reversed and not made. Finding No. 10 is modified by striking out the words, “ after telephone consultation with Attorney Edwards ”. The refusal of finding No. 13 is affirmed. In all other respects the findings in the decision of the Official Referee' are affirmed. All the conclusions of law in the decision are disapproved and refused. Assuming that the signature of Elizabeth Regan was affixed to the writing by her sister Margaret, the conceded facts and circumstances surrounding the making and delivery of the paper in question, and the conduct of Elizabeth theretofore and thereafter, establish conclusively the intent of Elizabeth to adopt the signature as her own. (Mesibov, Glinert é Levy v. Cohen B. Mfg. Co., 245 N. Y. 305; 7 Thompson on Real Property [Perm, ed.], §§ 3876, 3877, 3878; 1 Devlin on Real Estate, § 232.) Hagarty, Acting P. J., Carswell, Adel and Sneed, JJ., concur; Nolan, J., dissents and votes to affirm.